Citation Nr: 1416833	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-25 866	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to a compensable rating before June 23, 2009, for a left shoulder disability with Bankart procedure.

2.  Entitlement to a rating higher than 20 percent from June 23, 2009, for a left shoulder disability with Bankart procedure.

3.  Entitlement to an effective date before June 23, 2009, for the grant of a 20 percent rating for a left shoulder disability with Bankart procedure.

4.  Entitlement to a rating higher than 10 percent for metatarsalgia of the fourth metatarsal head of the left foot.

5.  Entitlement to an initial rating higher than 10 percent for tinnitus.

6.  Entitlement to a compensable rating for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2002 of a Department of Veterans Affairs (VA) Regional Office (RO). 

While on appeal in a rating decision in July 2009, the RO increased the rating for the left shoulder disability to 20 percent, effective June 23, 2009.  The Veteran then continued his appeal as to the assigned effective date for the grant of a 20 percent rating for the left shoulder disability and the assigned rating for the left shoulder disability. 

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In May 2012, the Board remanded the case for further development.

In July 2013, the Board denied the Veteran's claims for a compensable rating prior to June 23, 2009, and a 20 percent rating from June 23, 2009, for a left shoulder disability with Bankart procedure and entitlement to an effective date before June 23, 2009, for the grant of a 20 percent rating for a left shoulder disability with Bankart procedure.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In December 2013, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the Court's order.


In response to the Joint Motion for Remand, the Board finds that a statement by the Veteran in August 2002, reasonably construed, is a notice of disagreement to the rating decision in April 2002 that denied claims for increase for a left shoulder disability with Bankart procedure, metatarsalgia of the fourth metatarsal head of the left foot, and bilateral hearing loss and granted service connection for tinnitus.  Therefore, the April 2002 rating decision is on appeal and not the May 2008 rating decision that was previously considered the rating decision on appeal.

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). .


REMAND

In the Joint Motion for Remand, the parties agreed that the VA examinations in June 2009 and in July 2012 were inadequate as neither provided an opinion as to whether pain significantly limited the Veteran's functional ability during flare-ups.   In light of the finding in the Joint Motion for Remand, further development under the duty to assist is needed.

In April 2002, the RO denied the Veteran's claims for increased ratings for left shoulder disability with Bankart procedure, metatarsalgia of the fourth metatarsal head of the left foot, and bilateral hearing loss and granted service connection for tinnitus.  Subsequently in August 2002, the Veteran submitted a timely notice of disagreement.  The RO has not issued a SOC for the claims for increased ratings for metatarsalgia of the fourth metatarsal head of the left foot, bilateral hearing loss and tinnitus and there is no indication that the Veteran has withdrawn his NOD of the claims.  Where a notice of disagreement has been filed and a statement of the case has not been issued, the appropriate Board action is to remand the matter to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of the Veteran's service-connected left shoulder disability with a Bankart procedure.   

The VA examiner is asked to describe:

a).  Any ankylosis of the left shoulder; 

b).  Range of left shoulder flexion and abduction;

c).  Any fibrous union or nonunion or recurrent dislocation; and, 

d).  Any additional functional loss due to painful motion, weakened movement, excess fatigue, atrophy, or on repetitive use or with flare ups, and, if feasible, any additional functional loss should be expressed in degrees of additional loss of flexion or abduction. 

The examiner is specifically instructed to provide an opinion as to whether pain significantly limits the Veteran's functional ability during flare-ups.

The Veteran's file should be made available to the examiner for review.







2.  After the above development, adjudicate the claim for increase for the left shoulder.  If any benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

3.  Provide the Veteran a statement of the case on the claims for increase for metatarsalgia of the fourth metatarsal head of the left foot, bilateral hearing loss, and tinnitus.  The Veteran still must perfect an appeal of the claims by timely filing a substantive.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



